DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: While it is clear that the claims can be performed by a human using pen and paper, and are drawn to a method of using a generic computer to perform the abstract idea of forming a wagering contract, Applicant has argued that the claimed invention results in a technical improvement in the way the gaming machine uses computer resources.  This argument finds support in the specification.  Therefore, it is Examiner’s opinion that the claimed invention meets the requirement of Prong II of the §101 analysis.
Furthermore, it appears that Cockran fails to teach selecting a plurality of arrangements for the set of historical events assigned to each sub-balance and assigning each sub-balance to a different arrangement of the selected plurality of arrangements. Nor could Examiner (after an assiduous and thorough search of the prior art) find any prior art that either alone or in combination with other references teach those limitations.  
This being the case, it appears that the claims are allowable over the prior art and under the requirements of §101.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORBETT B COBURN whose telephone number is (571)272-4447. The examiner can normally be reached M-F 8-4 PM Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on 571-272-4761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information 



CORBETT B. COBURN
Primary Examiner
Art Unit 3715



/CORBETT B COBURN/Primary Examiner, Art Unit 3799